Citation Nr: 0927696	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-36 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma to teeth 5, 6, 11, 12, 21, 22, 27, and 28, to include 
for treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps (USMC) from January 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefit sought.

The Veteran testified at a June 2009 hearing held before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing has been associated with the claims file.


FINDING OF FACT

Damage to teeth 5, 6, 11, 12, 21, 22, 27, and 28 is not due 
to in-service trauma.


CONCLUSION OF LAW

Service connection for residuals of dental trauma to teeth 5, 
6, 11, 12, 21, 22, 27, and 28 is not warranted.  38 U.S.C.A. 
§§ 1101, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.381, 17.161 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Here, legally adequate notice was provided to the Veteran in 
September 2005 correspondence, prior to the initial 
adjudication of his claim.  This letter informed him of the 
elements of a claim for service connection, described the 
evidence and information necessary to substantiate the claim, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
notes that subsequently, the Court of Appeals for Veterans 
Claims further interpreted the duty to notify as including 
notice regarding downstream issues such as assignment of 
effective dates and disability evaluations.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Notice of these 
additional factors was provided in separate March 2006 
correspondence, also prior to the initial adjudication of the 
claim.  The Board finds that the notice provided the Veteran 
afforded him a meaningful opportunity to participate in the 
adjudication of his claim; the Veteran is not prejudiced by 
proceeding at this time.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
service treatment records, including dental records, are 
associated with the claims file.  VA outpatient treatment 
records have been obtained, and a VA examination was provided 
in April 2006.  The Veteran has submitted, or VA has obtained 
on his behalf, private treatment records and opinions from 
Dr. EBS and Dr. MRK.  Although the Veteran has identified 
other treating dentists, he has stated that records from such 
are not available, and he has not provided properly executed 
releases for VA to attempt to obtain them.  The Veteran has 
also submitted lay statements from Mr. CWS.  Neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

As provided for under VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether such is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. 
§ 3.381(b).  The significance of finding a dental condition 
is due to service trauma is that a veteran will be eligible 
for VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c). 

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran contends that while in service in 1963, he was 
beaten by a group of fellow Marines.  He states that in order 
to preserve his platoon's image, he was asked to, and did, 
report his injuries as having been caused by an accident.  He 
was told to say he had been hit by a refrigerator door.  He 
maintains he broke his nose and numerous teeth in the in-
service incident.

A review of service treatment records reveals that in March 
1963, the Veteran was treated for a depressed left side 
fracture of the nose, caused when a cook closed a 
refrigerator door on him.  The nose was tender and swollen.  
No pack or implant was required; the nose was reset under 
local anesthetic and the Veteran was released to duty.  
Treating doctors made no findings regarding injury to the 
mouth generally or the teeth in particular.  Dental records 
also show no damage to the teeth or treatment for any injury 
or dental problems throughout service.  At an August 1963 
examination for special training, no disability or 
abnormality of the mouth was noted, and the Veteran did not 
report any subjective complaints.  The Veteran was seen 
periodically for dental check-ups.  Dates of treatment were 
in August 1963, February 1965, March 1965, and November 1965.  
Records of diagnosis and treatment for each of these dates 
show no mention of damaged teeth.  The December 1965 
separation examination similarly noted no problems with the 
mouth or teeth.  

The Veteran has repeatedly stated that he did not seek any 
in-service dental treatment because his godfather was a Navy 
dentist, and had told him to never allow service doctors to 
work on his teeth.  They would pull them all instead of doing 
repairs.

Mr. CWS enlisted and served with the Veteran.  He was twice 
asked to "confirm that [the Veteran] had in fact had his 
teeth and nose broken in Marine Corps boot camp...."  In July 
2002, he stated that he could recall only "that the incident 
did occur."  He remembered few details, but the veteran had 
told him of "the accident" that occurred while on mess 
duty."  In October 2003, Mr. CWS stated that he knew the 
Veteran had good teeth prior to service.  He did not see the 
injury occur, but did see the results.

Dr. MRK's dental treatment records cover the period from 
August 1996 to November 1999.  These show numerous repairs 
for fractured teeth.  The Veteran was noted to be a 
"clencher" who required mouth guards.  He had excessive 
wear on his teeth as a result.  In a December 2006 letter 
summarizing the Veteran's treatment, Dr. MRK stated that 
several teeth required repair multiple times.  He also stated 
that he had been informed that "this could be the result of 
trauma to [the Veteran's] teeth during his tour of duty in 
the USMC.  I do agree that this could be related."

Dental treatment records from November 1993 to April 2003 
from Dr. ESB reveal repeated treatment for fractured teeth.  
No specific traumas are reported.  He had numerous crowns and 
fillings installed, as well as application of coatings to 
build up his teeth.  In October 2004, Dr. ESB filed a 
statement saying that the Veteran had been treated ten times 
for broken teeth or to have fillings done on teeth 7, 8, 9, 
and 10.  "In my professional opinion, these broken teeth 
[and]/or fillings in the maxillary anterior region are 
consistent with having had past trauma."

In a December 2004 decision, the RO granted service 
connection for dental treatment purposes for teeth 7, 8, 9, 
and 10.  The RO noted the complete absence of any in-service 
treatment for or complaint of dental problems, and also 
considered the statement of Dr. ESB.  The RO determined that 
the preponderance of the evidence supported a finding that 
the Veteran sustained a trauma to those four numbered teeth 
in service.

In a July 2005 statement, Dr. ESB again reported that the 
dental treatment given was consistent with that needed for 
damage "caused by previous trauma."  He stated that the 
teeth involved with trauma were 5, 6, 9, 10, 11, 12, 21, 22, 
27, and 28.  Based on the Veteran's history, Dr. ESB felt 
that the "trauma to his mouth occurred during his tour of 
duty with the U.S. Marines."  The dentist reiterated his 
opinion in July 2006 correspondence, when he stated that 
teeth 5, 6, 9, 11, 12, 21, 22, 27, and 28 had required 
repairs of chips and fractures.  The Veteran stated that he 
had trauma during service, and that the 'chips and fractures 
could be the result of such trauma."

A VA examination was conducted in April 2006.  The VA dentist 
was able to review the claims file in conjunction with the 
examination.  He noted the treatment for a nasal fracture in 
service, as well as the absence of treatment or notation of 
dental fractures.  The Veteran reported that he was assaulted 
in service, and that he chipped his teeth in this incident, 
though he did not seek treatment at that time.  Physical 
examination revealed several missing teeth, with abrasions 
and erosion on teeth 2, 5, 6, 11, 12, 13, 22, and 27, as well 
as all unrestored surfaces.  The anterior teeth were in an 
end-to-end occlusion.  The Veteran reported "intense 
bruxism" and the use of guards or splints.  X-rays showed 
"severe attrition of...tooth structure..." including erosion of 
the enamel and dentin.  The examiner opined that the current 
condition of teeth 5, 6, 12, 21, 22, 27, and 28 was less 
likely than not related to any in-service trauma.  He also 
opined that the damage to teeth 7, 8, 9, and 10 was not 
likely related to any trauma on active duty.  The doctor 
explained his opinion, saying that the malocclusion of the 
Veteran's bite predisposed him to these types of problems.  
Further, bruxism (tooth grinding) and dissolution of the 
tooth structure (loss of enamel and dentin) contributed to 
the fractures.  He particularly noted the lack of any 
evidence of dental trauma in service records, and noted that 
in-service dental treatment records following the alleged 
injury noted no tooth fractures.
	
At the July 2007 local hearing before a Decision Review 
Officer (DRO) and again at the August 2008 Board hearing, the 
Veteran maintained that he had sustained extensive injuries 
to his mouth as well as his nose in an in-service assault.  
He stated that he had not actually walked into or been hit 
with a refrigerator door, but had instead been beaten by 
several individuals.  He gave the false story to doctors to 
preserve his training platoon's record.  He did not get in-
service dental treatment on the advice of his godfather, a 
Navy commander and dentist, who had told him that the 
military dentists would merely pull all his teeth.

The Board finds that service connection for residuals of 
dental trauma to teeth 5, 6, 11, 12, 21, 22, 27, and 28 is 
not warranted, for compensation or treatment purposes.  While 
the RO awarded service connection for residuals of dental 
trauma to teeth 7, 8, 9,and 10, the RO's December 2004 
decision was based on Dr. ESB's October 2004 statement (which 
itemized only those four teeth) and did not contemplate Dr. 
ESB's July 2005 statement (which appears to add eight more 
teeth to the list), or, more importantly, the findings from 
the April 2006 VA examination (which discount the likelihood 
that any of the teeth were damaged by inservice trauma).  The 
fact that the RO saw fit in 2004 to award service connection 
for trauma to some teeth based on evidence received up to the 
date of that decision does not bind the Board to arrive at 
similar conclusion, regarding additional teeth, after receipt 
of much more evidence.  That being said, the Board would note 
that the question of the propriety of the grant of benefits 
for teeth 7, 8, 9, and 10 is not at issue today.

Initially, it cannot be ignored that the medical evidence 
does not support a finding of in-service dental trauma to any 
teeth.  Service treatment and dental records show no evidence 
of any oral trauma.  The contemporaneous report of the 
injury, which described the Veteran being hit by a door, 
makes no mention of any damage to any area other than the 
nose.  Particularly noteworthy is the fact that dental 
records show no findings of fractured teeth, or even of 
repaired damage, after the alleged injury.  Repeated physical 
examinations report no findings or complaints of fractured 
teeth or any sign of mouth injury.  The Veteran was seen for 
check-ups by military dentists on several occasions from 
August 1963 to November 1965; the worst problem noted by them 
is "scaling."  Also, the report of the Veteran's December 
1965 examination prior to separation noted no problems with 
the mouth or teeth.  The veteran's reported history of 
inservice damage to the teeth is simply not supported by the 
evidence of record. 

Damaged teeth were not documented until 1993, decades after 
service.  This lengthy period without treatment is evidence 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  

Despite the lack of documentation of any damage to the teeth 
during service or for decades thereafter, the claims file 
contains statements from private dentists that appear to 
support the veteran's claim.  It also contains the report of 
an April 2006 VA examination with an opinion against the 
veteran's claim.  The Board gives great weight to the opinion 
of the VA dentist, and gives far less weight to the 
statements from the private dentists.  First and foremost, 
the VA examiner reviewed the entire claims file - including 
the veteran's service treatment records.  The private doctors 
gave their opinions based on the veteran's reported history, 
and without having had access to the service treatment 
records or other records in the claims file.   In addition to 
the service treatment records, the VA examiner reviewed the 
lay statements and assertions, as well as the private 
treatment records and the October 2004 and July 2005 
statements from Dr. ESB.  He performed a thorough examination 
and considered the impact of additional undisputed diagnoses, 
such as bruxism and malocclusion, on the current dental 
condition, and provided a detailed rationale for his 
expressed opinion that the condition of teeth 5, 6, 12, 21, 
22, 27, and 28 was less likely than not related to inservice 
trauma.  

The private dentists, in contrast, appear to have reviewed 
only their own records, and considered only the history of 
dental trauma provided by the Veteran.  As stated above, the 
Board cannot ignore the fact that the reported history of 
damage to teeth was not supported by documentation in any 
service treatment record or on the reports of examination 
prior to separation.  

Additionally, another reason to give less weight to 
statements from Dr. EBS and Dr. MRK is that they merely gave 
conclusory statements, without rationale.  The VA examiner's 
opinion was supported by rationale.  Furthermore, the private 
doctors gave their statements in uncertain terms such as 
"could be" and "consistent with", while the VA examiner 
gave a much more definitive opinion.

In sum, the Board finds that while the records show that the 
Veteran did sustain some facial trauma in March 1963, the 
records do not show any damage to the teeth during service, 
at separation, or for decades after service.  While private 
doctors, relying on a history reported by the veteran have 
stated that damaged teeth treated since 1993 could be related 
to service, a VA examiner, who had the benefit of review of 
the entire claims file, has provided a strong opinion, with 
supporting rationale, to the contrary.  For reasons explained 
above, the Board gives greater weight to the VA examiner's 
opinion and finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
conditions involving teeth 5, 6, 11, 12, 21, 22, 27, or 28.





ORDER

Service connection for residuals of dental trauma to teeth 5, 
6, 11, 12, 21, 22, 27, and 28, to include for treatment 
purposes, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


